Citation Nr: 0301608	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for asthma with chronic 
bronchitis, pulmonary hypertension and right-sided heart 
failure, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 until 
December 1973.  Additionally, his personnel records 
reflect varying periods of reserve duty in 1969 and from 
1974 through 1995.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 1999 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefit sought on appeal.

This matter was previously before the Board in April 2002.  
At that time, a remand was ordered to afford the veteran 
with a videoconference hearing.  Such a hearing was 
scheduled for November, 2002, but the veteran failed to 
report.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The medical evidence reveals findings of right 
ventricular hypertrophy, and competent statements of 
opinion relate that condition to the veteran's service-
connected asthma with chronic bronchitis, pulmonary 
hypertension and right-sided heart failure.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
asthma with chronic bronchitis, pulmonary hypertension and 
right-sided heart failure have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.96, 4.97, Diagnostic Codes 6600 and 6602 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, an October 2001 supplemental 
statement of the case apprised the veteran of the 
diagnostic criteria for bronchial asthma.  Thus, the 
veteran was put on notice of the types of evidence 
required to satisfy his claim.  Additionally, an earlier 
supplemental statement of the case issued in July 2001 
listed the evidence considered by the RO in arriving at a 
decision.  In that matter, the veteran could ascertain 
whether any evidence was not of record and respond 
accordingly. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that the RO has provided adequate 
assistance in the development of the veteran's claims.  As 
a result of such assistance, the claims file contains VA 
examinations dated September 1997, March 1999 and May 
2001.  Also of record are VA inpatient records from March 
19999 to April 1999 as well as VA outpatient treatment 
reports dated from August 1997 to August 2001.  Moreover, 
private treatment reports from the following facilities 
and physicians are associated with the claims file:  
Southern Ohio Medical Center, September 1998 to July 2000; 
Pulmonary Critical Care, Inc., October 1009 to March 2000; 
Grant/Riverside Methodist Hospital, May 2000; H.J.D., 
M.D., September 1998 to October 1998; P.C.H., M.D., 
October 1998; M.S., M.D., November 1998 to May 2000; and 
K.S.G. M.D., October 2000.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2002) [ the evaluation 
of the same disability under various diagnoses is to be 
avoided].  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Factual background

In August 1997, the veteran presented for VA outpatient 
treatment with complaints of shortness of breath and pain 
with inspiration.  The diagnosis was chronic bronchitis.

The veteran was examined by VA in September 1997.  He 
complained of frequent gasping for air.  He stated that he 
used an inhaler twice daily.  It was noted that x-rays 
taken in August 1997, along with a pulmonary function test 
conducted in September 1997, reflected normal results.  
Upon examination, the veteran's lungs were clear and his 
heart showed regular rate and rhythm without murmur, 
gallop or rub.  Chronic obstructive pulmonary disease was 
diagnosed.

Treatment reports dated September 1998 from Southern Ohio 
Medical Center reveal complaints of chest tightness.  The 
veteran stated that he did not feel he could inhale enough 
air.  Dyspnea and atypical chest pain were diagnosed.  
September 1998 x-rays indicated a normal heart, lungs and 
mediastinum.

Testing performed by P.C.H. in October 1998 showed 
hyperreactive airway disease.  
 
A November 1998 treatment report written by M.S. indicated 
a normal cardiac work-up.  A chest exam showed that the 
veteran had good air entry, but with a prolonged 
expiratory phase and a few soft wheezes.  

A February 1999 VA chest x-ray indicated normal findings.

The veteran was again examined by VA in March 1999.  His 
chief complaint was shortness of breath.  Physical 
examination was normal.  Additionally, chest x-rays and 
pulmonary function testing performed that same day were 
normal.  

From March 1999 until April 1999, the veteran received VA 
inpatient care for cardiological disorders.  During that 
hospitalization, an echocardiogram was performed in March 
1999.  The test findings did not show right ventricular 
enlargement.

VA outpatient treatment records reveal normal chest 
examinations in July 1999 and January 2000. 

A February 2000 and March 2000 treatment reports from 
L.C.H. of Pulmonary Critical Care Inc. noted unremarkable 
physical examinations of the heart and chest.

Treatment reports dated May 2000 from Southern Ohio 
Medical Center revealed further complaints of chest 
discomfort.  The report of medical history noted right-
sided heart defect and chronic bronchitis.  Objectively, 
the lungs were clear.  His heart showed regular rate and 
rhythm.  An echo report showed sinus rhythm without acute 
changes.  The echo report noted that there was no 
significant Doppler evidence of pulmonary hypertension.   
In x-rays taken at that time, the cardiac silhouette 
appeared to be borderline enlarged. 

A May 2000 treatment report from Grant/Riverside Methodist 
Hospital showed that the veteran was admitted to that 
facility with cardiac complaints.  Objective examination 
was essentially normal.

Also in May 2000, the veteran underwent a left heart 
catheterization.  

Chest x-rays conducted in July 2000 at Southern Ohio 
Medical Center were normal.

An October 2000 treatment report from Mid Ohio Cardiology 
noted mild right heart enlargement, verified by 
echocardiogram in May 2000.  The examiner noted that there 
were no underlying cardiac abnormalities to explain the 
right heart enlargement.  

The veteran was most recently examined by VA in May 2001.  
The veteran reported that he became very short of breath 
sometimes after only 50 feet of ambulation and always 
after climbing one flight of steps.  He stated that he 
experienced an asthma attack approximately once a week, 
and that he used multiple inhalers.  The veteran's 
cardiovascular complaints consisted of cor pulmonale and 
right ventricular hypertrophy.  Objectively, there was no 
sign of restrictive lung disease.  His lungs reveal 
wheezes bilaterally and across all fields.  The examiner 
rendered impressions of mild chronic obstructive pulmonary 
disease (COPD) per pulmonary function testing and 
pulmonary hypertension secondary to his COPD, per 
pulmonary function testing.  The specific results of the 
pulmonary function testing were as follows: FEV-1 at 71 
percent of predicted value, FEV-1/FVC at 82 percent of 
predicted value, and DLCO (SB) at 112 percent of predicted 
value.  Additionally, a June 2001 EKG yielded diagnoses of 
hemoptysis and possible foramen ovale and June 2001 x-rays 
showed a prominent confluence of pulmonary veins 
inferiorly on the right.  

Most recently, the veteran reported for VA outpatient 
treatment care in August 2001.  He complained that he was 
coughing up specks of blood on his pillow every morning.  
Examination revealed normal heart and lung findings.  

Analysis

The veteran is presently rated at 30 percent under 
Diagnostic Codes 6600 and 6602 for asthma with chronic 
bronchitis, pulmonary hypertension and right-sided heart 
failure.  He contends that the severity of that condition 
has increased such that a higher evaluation is warranted.  
For the reasons discussed below, the Board finds that the 
veteran's disability picture is not adequately reflected 
in the present rating, and that a 100 percent evaluation 
more accurately mirrors the severity of his condition. 

At the outset, the Board notes that the veteran's present 
rating evaluation encompasses four disorders: asthma, 
chronic bronchitis, pulmonary hypertension and right-sided 
heart failure, all of which have been considered 
collectively in arriving at his 30 percent rating.  This, 
rather than separate ratings for each, is the appropriate 
evaluative approach as indicated by 38 C.F.R. § 4.96.  
That section states that a single rating will be assigned 
under the Diagnostic Code which reflects the predominant 
disability.  Furthermore, separate ratings are not 
warranted on the basis of Esteban, as the conditions all 
involve the same essential manifestations.  As the 
symptomatology is duplicative and overlapping, separate 
ratings for each condition are not warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Under both Diagnostic Codes 6600 and 6602, a 30 percent 
rating requires FEV-1 of 56 to 70 percent, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  A 60 percent rating is warranted for 
bronchitis or COPD with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
(echocardiogram) or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6600 or 
6604 (2002).  

In determining that the veteran is entitled to a 100 
percent evaluation under either Diagnostic Code 6600 or 
6602, the Board is persuaded by May 2000 echocardiogram 
and x-ray findings which reveal an enlarged right 
ventricle (right ventricular hypertophy).  As set forth 
immediately above, a finding of right ventricular 
hypertrophy warrants a 100 percent rating, even in the 
absence of other diagnostic criteria.  Moreover, in this 
case, the file contains a competent medical opinion 
stating that such enlargement related to the veteran's 
service-connected respiratory disabilities, further 
justifying the total rating.  Such an opinion was 
expressed by a VA examiner in May 2001, who, upon review 
of the claims file, concluded that the veteran's long-
standing chronic obstructive pulmonary disease most likely 
resulted in pulmonary hypertension, which in turn caused 
his right ventricular hypertrophy.  No other evidence of 
record refutes that opinion.  In fact, an October 2000 
letter, written by a physician at Mid Ohio Cardiology, 
supports the May 2001 VA opinion by expressing that there 
were no underlying cardiac abnormalities to explain the 
veteran's right heart enlargement.  In other words, the 
absence of a cardiac-based etiology to explain the 
veteran's right ventricular hypertrophy logically 
increases the likelihood that the cause of the condition 
stems from his service-connected respiratory disability, 
as opined by the VA examiner in May 2001.

In sum, the evidence of record establishes findings of 
right ventricular hypertrophy.  Furthermore, the evidence 
contains competent medical findings that such right 
ventricular hypertrophy likely arose as a result of the 
veteran's service-connected respiratory disabilities.  
Thus, the veteran meets the criteria for a 100 percent 
disability evaluation under Diagnostic Codes 6600 and 
6602.  In so deciding, the Board acknowledges that the 
file does contain additional evidence showing normal heart 
studies, which are seemingly in conflict with the May 
2001opinion of the VA examiner.  However, the Board finds 
that the preponderance of the evidence is in support of 
the claim, and a grant of a 100 percent rating here is 
appropriate upon application of the benefit of the doubt 
doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a 100 percent rating for asthma with 
chronic bronchitis, pulmonary hypertension and right-sided 
heart failure is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

